Citation Nr: 0118061	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  00-25 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an increased (compensable) evaluation for 
diabetes mellitus from March 17 to August 6, 1967.  

2.  Entitlement to an evaluation in excess of 10 percent for 
diabetes mellitus from August 6, 1967, to June 10, 1975.  



REPRESENTATION

Appellant represented by:	The appellant's son



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957, October 1957 to September 1960, and from December 1960 
to December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In a decision dated in August 2000, the Board granted an 
effective date for service connection for diabetes mellitus 
of March 17, 1967, based on a finding that the duty to assist 
the veteran had not been fulfilled, in violation of Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  The Board therefore 
found that a rating decision of May 23, 1967, denying an 
original claim of entitlement to service connection for 
diabetes mellitus was not final.  The Board accordingly 
concluded that the original claim for service connection for 
diabetes mellitus remained opened and remanded the matter to 
the RO to assess the level of disability for the service-
connected disorder from the effective date of service 
connection granted by the Board.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

In a rating decision dated in September 2000, the RO 
implemented the Board's decision and assigned a 
noncompensable rating for the service-connected diabetes 
mellitus from March 17 to August 6, 1967, and a 10 percent 
rating from August 6, 1967, to January 2, 1992.  The veteran 
disagreed with the staged rating assigned only for the period 
from March 17, 1967, to June 10, 1975, arguing that he was 
entitled to a 20 percent evaluation throughout that period.  
He concurred with the 10 percent rating assigned for the 
period from June 10, 1975, to January 2, 1992, and with the 
total disability rating based on individual unemployability 
assigned, effective from January 2, 1992.  Thus, the Board 
has construed the issues in appellate status as set forth on 
the title page of this decision.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (appellant may limit his appeal to 
entitlement to a particular disability rating that is less 
than the maximum disability rating allowed by law).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The changes to the rating criteria for the evaluation of 
diabetes mellitus that became effective on September 9, 1975, 
are more favorable to the veteran in this case, but are not 
applicable for the period prior to that date.  

3.  Mild symptoms requiring a restricted diet for control 
were likely present when the veteran's service-connected 
diabetes mellitus was identified by a 2+ glycosuria on March 
17, 1967.  

4.  The veteran was on an oral hypoglycemic agent for control 
of his diabetes mellitus for about eight years from August 6, 
1967, but it is not shown that he required a moderate insulin 
dosage for control of his symptoms at any time prior to June 
10, 1975.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for diabetes 
mellitus from March 17 to August 6, 1967, have been met.  38 
U.S.C.A. § 1155 (West 1991) (formerly 38 U.S.C.A. § 355); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(1967).  

2.  A rating in excess of 10 percent for diabetes mellitus 
from August 6, 1967, to June 10, 1975, is not warranted.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be 
codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (as in effect prior to September 
9, 1975).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Increased rating for period from March 17 to August 6, 
1967

In a decision dated in August 2000, the Board found that the 
veteran had an open claim for service connection for diabetes 
mellitus that had been pending since it was initially filed 
in March 1967, within a year following separation from 
service.  The Board determined that because diabetes mellitus 
is a disease subject to presumptive service connection under 
the law, see 38 U.S.C.A. § 1101(3), 1112(a) (West 1991), the 
effective date for a grant of service connection in this case 
was the date entitlement arose because the claim for service 
connection was received within a year following the veteran's 
separation from service.  38 C.F.R. § 3.400(b)(2)(ii) (2000).  

The representative points out that a grant of entitlement to 
service connection for diabetes mellitus on a presumptive 
basis necessarily includes a finding that the disease was 
manifested to a compensable degree within a year following 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2000).  

Moreover, it is likely that when the veteran's diabetes was 
manifested by a 2+ glycosuria when he was examined for re-
entry into service on March 17, 1967, a restricted diet was 
necessary for control of the disease process, although it is 
not shown that one was actually prescribed at that time.  At 
all times material to this appeal, a 10 percent rating was 
warranted for mild diabetes mellitus that was controlled by a 
restricted diet, without insulin, where there was no 
impairment of health or vigor or limitation of activity.  
38 C.F.R. § 4.119, Diagnostic Code 7913.  

Under the circumstances, the Board finds that a 10 percent 
rating is warranted for the service-connected diabetes 
mellitus from March 17 to August 6, 1967.  

B.  Entitlement to an evaluation in excess of 10 percent 
during the period from March 17, 1967, to June 10, 1975

The veteran's representative argues that the veteran is 
entitled to a 20 percent rating for the service-connected 
diabetes mellitus for the period from March 17, 1967, to June 
10, 1975.  It is maintained that on August 6, 1967, the 
veteran's treating physician, G. F. Cox, M.D., prescribed DBI 
capsules - an oral hypoglycemic used for the control of 
diabetes mellitus - to control the veteran's diabetes.  The 
representative contends that the change to the rating 
criteria that took effect on September 9, 1975, govern the 
disposition of this issue by providing for a 20 percent 
evaluation for diabetes mellitus controlled by moderate 
insulin or oral hypoglycemic agent dosage, and restricted 
diet without impairment of health or vigor or limitation of 
activity.  As this is an open claim, and as the rating 
criteria changed during the prosecution of the claim, the 
representative asserts that the veteran is entitled to a 
retroactive 20 percent rating because the change cited is 
more favorable to the veteran in this case under the holding 
in Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Court of Appeals for Veterans Claims held in Karnas that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  Id. at 312-13.  The 
representative insists that a 20 percent rating should have 
been assigned under Diagnostic Code 7913, retroactive to 
March 17, 1967, using the criteria of Diagnostic Code 7913 
that became effective on September 9, 1975, because, under 
Karnas, this was the more favorable version of the rating 
criteria.  

In a letter dated in September 1994, Dr. Cox said that he 
remembered that when he saw the veteran in August 1967, he 
had early symptoms of diabetes mellitus, including weak 
spells, fatigability, irritability and an inability to 
concentrate.  His fasting blood sugar was 186 milligrams 
percent.  Dr. Cox's office records for August 6, 1967, show 
that he prescribed DBI three times a day (TID).  DBI is a 
trademark for preparations of phenformin hydrochloride.  
Dorland's Illustrated Medical Dictionary 429 (28th ed. 1994).  
Phenformin hydrochloride is an oral hypoglycemic agent that 
is no longer available in the United States.  Id. at 1274.  

The veteran testified at the RO in July 1991 that he took a 
pill for diabetes for eight years.  

The record shows that the veteran was admitted to Cape Fear 
Memorial Hospital for the first time on June 10, 1975, for 
cellulitis of the right leg.  He reported that he had been 
told that he was a borderline diabetic and that he had been 
so for the last several years, since the time of his 
discharge from the Marine Corps.  He said that he had had a 
glucose tolerance test at Wake Memorial Hospital and had then 
seen Dr. Cox.  However, he also reported that he had not 
taken any pills during the previous eight months.  The 
veteran denied pertinent symptoms, including polyuria and 
dysuria.  The pertinent impression following a physical 
examination on admission was probable glucose intolerance.  
The final diagnosis on discharge from the hospital later in 
June was cellulitis of the right leg.  

At all times material to this appeal, a 20 percent evaluation 
required moderate diabetes mellitus that was controlled by a 
moderate insulin dosage and a restricted (maintenance) diet 
where there was no impairment of health or vigor or 
limitation of activity.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (as in effect prior to September 9, 1975).  

In September 1975, the rating criteria for evaluating 
diabetes mellitus were changed to add an oral hypoglycemic 
agent dosage as part of the criteria warranting a 20 percent 
evaluation under Diagnostic Code 7913.  40 Fed. Reg. 42,535, 
42,540 (1975).  Thus, on and after September 9, 1975, a 20 
percent evaluation required moderate diabetes mellitus that 
was controlled by a moderate insulin or oral hypoglycemic 
agent dosage and a restricted (maintenance) diet where there 
was no impairment of health or vigor or limitation of 
activity.  Id.  

As the representative noted, the change to the rating 
criteria that added an oral hypoglycemic agent as an 
alternative to an insulin dosage as one of the criteria for 
determining whether a 20 percent evaluation was warranted was 
a liberalizing change that was clearly more favorable to the 
veteran.  However, under the law, any award of increased 
compensation based on a liberalizing change in the rating 
criteria may be effective no earlier than the effective date 
of the change in the criteria.  38 U.S.C.A. § 5110(g) (West 
1991); 38 C.F.R. § 3.114 (2000).  See VAOPGCPREC 3-2000, 65 
Fed. Reg. 33,422 (2000).  Precedent opinions of the VA 
General Counsel are binding on the Board under 38 U.S.C.A. § 
7104(c) (West 1991).  The Board notes that the provisions of 
38 U.S.C.A. § 5110(g), which control the disposition of this 
issue, were added to the United States Code by Pub. L. No. 
87-825, 76 Stat. 948 (1962), and became effective on December 
1, 1962.  76 Stat. 950.  

Accordingly, in the context of this case, only the criteria 
in effect prior to September 9, 1975, may be applied.  It is 
undisputed that the veteran was not receiving a moderate 
dosage of insulin at any time during the period from March 
17, 1967, to June 10, 1975.  The veteran's representative has 
predicated the claim for a 20 percent evaluation on the 
assertion that the more liberalizing criteria that became 
effective on September 9, 1975, apply to the veteran's claim 
for increase.  Under the law cited above, however, there is 
no legal entitlement to an increased rating for the period 
claimed based on the criteria that became effective on that 
date.  It follows that the claim for a 20 percent evaluation 
for diabetes mellitus for the period from March 17, 1967, to 
June 10, 1975, must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995) (table) (where the law and not the evidence is 
dispositive, a claim should be denied based on the absence of 
legal merit or legal entitlement under the law).  


Veterans Claims Assistance Act of 2000

In so deciding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims flied on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099.  See VAOPGCPREC 11-00 (all of the Act's 
provisions apply to claims filed before the effective date of 
the Act but not final as of that date); Karnas v. Derwinski, 
1 Vet. App. at 312-13.  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The veteran and his representative were 
notified in the November 2000 statement of the case of the 
provisions of law the RO felt to be applicable in this case 
and of the evidence that the RO relied on and the reasoning 
it employed in deciding the claims now before the Board.  

The decision in this case involves the interpretation of 
documents that were of record before the latest claim was 
filed.  There is, in fact, no real dispute over the facts 
involved in this appeal; the only dispute revolves around the 
law to be applied.  This appeal principally turns on how the 
legal disputes are resolved.  Although the provisions of 
38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 were not cited in 
the statement of the case, the veteran and his representative 
are charged in their dealings with VA with knowledge of the 
pertinent public laws and lawfully promulgated regulations 
under the rule in Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 384-85 (1947).  See Jaquay v. West, 11 Vet. App. 67, 73-
74 (1998) (quoting Merrill).  

It bears emphasis, moreover, that the Veterans Claims 
Assistance Act of 2000 was expressly intended to overturn a 
decision of the Court of Appeals for Veterans Claims that 
dealt with original service connection claims (Morton), not 
to create an exception to the law governing the scope of 
benefits granted under liberalizing legislation or to alter 
the effective date rules contained in title 38 of the United 
States Code and title 38 of the Code of Federal Regulations.  

In the circumstances of this case, a remand in order to apply 
provisions of the Veterans Claims Assistance Act of 2000 that 
are only arguably applicable would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. at 430 (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  



ORDER

A 10 percent evaluation for diabetes mellitus from March 17 
to August 6, 1967, is granted, subject to controlling 
regulations governing the payment of monetary benefits.  

An evaluation in excess of 10 percent for diabetes mellitus 
from March 17, 1967, to June 10, 1975, is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

